Title: From Jonathan Trumbull, Jr. to William Heath, 6 June 1783
From: Trumbull, Jonathan, Jr.
To: Heath, William


                  
                     Sir
                     Head Quarters 6th June 1783
                  
                  His Excellency desires me to inform you, that he has lost the Hour you mentioned last Evening for the assembling the Officers—But that he is preparing a Reply to their Address, which will be delivered at the Public Building this Day at Levee Hour—at which Time the Officers, if they please, will be present.
                  The General is sorry that a very bad Cold, with which he is much indisposed—and the Close Application he is obliged to give to signg & preparing the Discharges, will prevent his having the pleasure of Meeting the Officers this Day.  Most respectfully I am Sir Your most Obedt Servant
                  
                     J. Trumbull Jnr Secy
                     
                  
               